Citation Nr: 9926448	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rhabdomyolysis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
June 15, 1989, through August 18, 1989.  The report of 
separation and record of service shows that he had a period 
of "IADT" from July 4, 1989 through August 18, 1989.  While 
the appellant contends that this was a period of active duty 
for training, it is not clear from the record whether this 
was a period of individual active duty for training or a 
period of inactive duty for training.  Although the Board 
remanded the case to the RO in June 1996 primarily for the 
purpose of obtaining verification from the service department 
of the nature and dates of the appellant's service, the RO 
failed to comply with the Board's remand directive.  However, 
as it is evident from the appellant's statements that he 
would prefer that the Board not remand the case again for the 
purpose of verifying the nature and dates of his service, the 
Board will assume for the purpose of this decision that the 
appellant's service was active duty for training, as 
contended by the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
The case was remanded by the Board in June 1996 for further 
development.  In March 1998, the Board issued a decision 
denying reopening of the claims for service connection for 
peptic ulcer disease and rhabdomyolysis.  The appellant 
appealed this decision, and in October 1998 the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) granted a joint motion to remand the case 
and vacated the Board's March 1998 decision.

The Board notes that the appellant, despite the opportunity 
to do so following the Court's remand, has not elected to 
appoint his representative before the Court as his 
representative before VA.


FINDINGS OF FACT

1.  A rating decision of April 1990 denied the appellant's 
claim for service connection for peptic ulcer disease; the 
appellant withdrew his appeal with respect to this denial in 
December 1990.

2.  The evidence added to the record since the April 1990 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for peptic ulcer 
disease. 

3.  An unappealed rating decision of January 1991 denied the 
appellant's claim for service connection for rhabdomyolysis.

4.  A subsequent rating decision of February 1991 continued 
the denial of the claim, and no appeal was taken therefrom.

5.  The evidence added to the record since the February 1991 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for 
rhabdomyolysis. 





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for peptic ulcer 
disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998). 

2.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for 
rhabdomyolysis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Joint Motion for Remand noted that the decision in Hodge 
v. West, 155 F.3d 1356 (1998), essentially held that the 
definition of "new and material" evidence provided by 
38 C.F.R. § 3.156(a) is for application rather than the 
definition of "new and material" evidence enunciated by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
relied on by the Board in its March 1998 decision (there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome).  The Board notes that the 
September 1993 Statement of the Case provided the appellant 
with the appropriate laws and regulations pertaining to his 
claims, including citation to 38 C.F.R. § 3.156.  The Board 
therefore concludes that a remand of the appellant's case is 
not warranted.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

I.  Peptic ulcer disease

The appellant's claim for service connection for peptic ulcer 
disease was previously denied in an April 1990 rating 
decision.  While the appellant initiated an appeal with 
respect to this issue, he withdrew his appeal in December 
1990; the April 1990 rating decision is therefore final.

The evidence of record at the time of the April 1990 rating 
decision included service medical records disclosing that the 
appellant presented in July 1989 with a 10 day history of low 
abdominal pain and black stools; stool guaiac was positive, 
and on subsequent visits he complained of vomiting.  The 
appellant reported to his treating physicians a history of 
extensive alcohol consumption and reported a one year history 
of intermittent abdominal pain.  The appellant was diagnosed 
with peptic ulcer disease, which was determined by an 
Entrance Physical Standards Board convened in August 1989 to 
have existed prior to service without aggravation during his 
period of service; the Standards Board determined that the 
appellant's current complaints were acute in nature, and the 
appellant concurred in the Standards Board's findings.  The 
appellant was thereafter released from service.

Also of record was the report of a February 1990 VA 
examination of the appellant, at which time he reported 
experiencing bloody stools in service and indicated that he 
continued to experience intermittent epigastric pain and 
throat swelling.  He also reported a history of heavy alcohol 
use.  Physical examination and an upper gastrointestinal 
study were normal.
Evidence added to the record since April 1990 includes 
private medical records for November 1988 to June 1996, and 
VA treatment records for March 1990 to December 1990.  The 
evidence added to the record also includes a copy of an April 
1991 decision by an Administrative Law Judge (ALJ) for the 
Social Security Administration (SSA), several statements by 
the appellant, and the transcript of the  appellant's 
November 1993 hearing before a hearing officer at the RO.

The private and VA medical records show that examination of 
the appellant in November 1988 was essentially normal, but 
that he thereafter reported developing hematemesis and bright 
red blood per rectum with melena in service.  The records 
show that the appellant continued to complain after service 
of symptoms including nausea and vomiting, although upper 
endoscopy in November 1989 was negative for evidence of 
ulcers and the appellant had a heme negative stool in 1990.  
The treatment records indicate that the appellant continued 
to be evaluated for peptic ulcer disease.  Although the 
appellant repeatedly informed his examiners that his peptic 
ulcer disease started in service, none of the medical records 
contain an opinion addressing the etiology of the appellant's 
disability, including whether the disability was aggravated 
by the appellant's period of service.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence sufficient to 
reopen a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As the private and VA treatment records do not 
address whether the appellant's peptic ulcer disease 
originated or increased in severity during service, the Board 
concludes that they are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The April 1991 ALJ decision merely indicates that the 
appellant was entitled to disability benefits from SSA based 
on complaints including nausea and stomach pain; the ALJ 
concluded that the appellant's overall disability began in 
July 1989.  However, as there is no indication that the ALJ 
is competent to render a medical opinion concerning 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
and as, in any event, the April 1991 decision does not 
address whether the appellant's peptic ulcer disease in 
particular originated or increased in severity during 
service, the Board concludes that the April 1991 decision is 
not, either alone or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

In several statements on file and at his November 1993 
hearing, the appellant essentially indicated that he was 
unaware of the presence of ulcers prior to service, but that 
he developed blood in his stools while in service.  He 
indicated that he continued to have problems with ulcers 
after service, that he was currently receiving treatment for 
peptic ulcer disease, and that recent upper endoscopy had 
disclosed the presence of multiple ulcers.  The appellant 
testified that physicians in service informed him that his 
peptic ulcer disease had been aggravated by service.  
Although the appellant claims that service physicians 
informed him that his peptic ulcer disease had been 
aggravated by his period of service, the Board points out 
that the appellant's account of what his physicians 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Moreover, while the appellant, as a layperson, is 
competent to testify as to his symptoms manifested before, 
during and after service, he is not competent to relate those 
symptoms to any currently present condition.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  As lay persons are not 
competent to offer medical opinions, see Espiritu, supra, the 
assertions of the appellant concerning medical causation 
cannot constitute competent medical evidence.  His statements 
and testimony, therefore, are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

As a whole, the evidence received in the appellant's claims 
file subsequent to the April 1990 rating decision does not 
tend to show that the appellant's current peptic ulcer 
disease originated or increased in severity during or as a 
consequence of service.  Thus, in the Board's judgment, this 
evidence, when considered either by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the evidence submitted subsequent to the April 1990 rating 
decision is not new and material and the claim is not 
reopened.

II.  Rhabdomyolysis

The appellant's claim for service connection for 
rhabdomyolysis was previously denied in a January 1991 rating 
decision.  A subsequent rating decision of February 1991 
continued the denial of the claim, and no appeal was taken 
from either decision.

The evidence of record at the time of the February 1991 
rating decision included service medical records disclosing 
that the appellant complained on several occasions of chest 
pain of recent onset, particularly with exercise, as well as 
shortness of breath at rest.  Physical examination disclosed 
diffuse wheezes in the right lower lobe and the appellant was 
diagnosed with chest wall pain.

Also of record was the report of a November 1988 private 
examination and the report of a February 1990 VA examination 
of the appellant.  The November 1988 examination was negative 
for any pertinent abnormalities.  At his February 1990 VA 
examination the appellant complained of muscle spasms 
affecting his arms and legs, but physical examination was 
normal.

The evidence previously of record lastly included a private 
medical record for February 1991 which discloses that the 
appellant was diagnosed with questionable rhabdomyolysis 
based on complaints including diffuse muscle pains and 
discolored urine, which the appellant reported had started in 
1989.  The record also indicates that the appellant was 
afforded rheumatological and neurological evaluations, but 
that those examinations were negative for any pertinent 
abnormalities.

Evidence added to the record since the February 1991 rating 
decision includes private medical records for November 1988 
to June 1996, and VA treatment records for March 1990 to 
December 1990.  The evidence added to the record also 
includes a copy of an April 1991 decision by an ALJ for the 
SSA, several statements by the appellant, and the transcript 
of the appellant's November 1993 hearing before a hearing 
officer at the RO.

The private and VA medical records show that the appellant 
was evaluated and treated after service for rhabdomyolysis.  
While the appellant reported that he was discharged from 
service after developing chest pressure and cramps and 
weakness of his right arm and leg, a VA physician in December 
1990 concluded that the etiology of the appellant's 
disability was unclear.  Electromyograph studies of the 
appellant were normal, but muscle biopsies in January 1996 
and June 1996 revealed acute necrotizing myopathy and slight 
inflammation consistent with polymyositis.  The appellant's 
physicians, however, were unable to determine the etiology of 
the acute changes on histologic grounds, and in a February 
1996 statement indicated that the two best diagnoses for the 
appellant's disability were metabolic myopathy and, less 
likely, inflammatory disease.  With respect to metabolic 
myopathy, the statement notes that although such myopathy is 
associated with muscle damage caused by exercise, pertinent 
diagnostic studies of the appellant's muscles were normal.  
Although the appellant repeatedly informed his treating 
physicians that his rhabdomyolysis started in service, none 
of the medical records contain an opinion addressing the 
etiology of his disability, including whether the disability 
was aggravated by the appellant's period of service.  
Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence sufficient to reopen a claim.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As the private and VA treatment 
records do not address whether the appellant's rhabdomyolysis 
originated or increased in severity during service, the Board 
concludes that they are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The April 1991 ALJ decision merely indicates that the 
appellant was entitled to disability benefits from SSA based 
in part on rhabdomyolysis manifested by weakness, pain and 
muscular cramping, which the appellant contended had 
originated in service; the ALJ concluded that the appellant's 
overall disability began in July 1989.  However, as noted 
previously, there is no indication that the ALJ is competent 
to render a medical opinion concerning causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In any event, as the 
April 1991 decision does not address whether the appellant's 
rhabdomyolysis in particular originated or increased in 
severity during service, the Board concludes that the April 
1991 decision is not, either alone or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

In his several statements on file and at his November 1993 
hearing, the appellant essentially indicated that he did not 
exhibit symptoms attributable to rhabdomyolysis prior to 
service, but that this disability originated in service 
following injury to his chest muscles.  The appellant 
indicated that he first sought treatment three months after 
service for his symptoms, and that he was first diagnosed 
with rhabdomyolysis in March 1990.  He averred that his 
condition had deteriorated since service, but he admitted 
that no physician had linked his rhabdomyolysis to his period 
of service.  Although the appellant, as a layperson, is 
competent to testify as to his symptoms manifested before, 
during and after service, he is not competent to relate those 
symptoms to any currently present condition.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  As lay persons are not 
competent to offer medical opinions, see Espiritu, supra, the 
assertions of the appellant concerning medical causation 
cannot constitute competent medical evidence.  His statements 
and testimony, therefore, are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

As a whole, the evidence received in the appellant's claims 
file subsequent to the February 1991 rating decision does not 
tend to show that rhabdomyolysis originated or increased in 
severity during or as a consequence of service.  Thus, in the 
Board's judgment, this evidence, when considered either by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the February 1991 rating decision is not new 
and material and the claim is not reopened.

Although the Board has considered and denied the appellant's 
appeal on a ground different from the RO, that is, whether 
the appellant had submitted new and material evidence to 
reopen his claims rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In conducting a de novo review and 
deciding the claims on the merits, the RO accorded them 
greater consideration than was warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Moreover, as noted previously, the RO furnished the 
appellant the law and regulations with respect to finality 
and the need to submit new and material evidence to reopen 
claims.  To remand the case to the RO for consideration of 
the issue of whether the appellant had submitted new and 
material evidence with which to reopen those claims would be 
pointless, and, in light of the law and regulations cited 
above, would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. Op. 16-92). 

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen his claims for service connection 
for peptic ulcer disease and rhabdomyolysis.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for peptic 
ulcer disease is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
rhabdomyolysis is denied.



		
	SHANE A. DURKIN	
	Member, Board of Veterans' Appeals



 

